Citation Nr: 0304967	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  99-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1. Entitlement to a certificate of eligibility for assistance 
in acquiring specially adapted housing.

2. Entitlement to a certificate of eligibility for assistance 
in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1956 to September 1959 and from November 1960 to June 1977.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In October 2000, the veteran and his wife appeared before the 
undersigned Member of the Board and gave testimony in support 
of his claim.  In January 2001, the Board remanded this claim 
to the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  

In his January 2003 statement, the veteran's representative 
noted that in a September 2002 statement the veteran appeared 
to be filing a 38 U.S.C.A. § 1151 claim, since he stated that 
VA surgery made his eye and cervical spine worse.  This 
matter is referred to the RO for the appropriate action.   



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  The competent and probative evidence of record 
demonstrates that, as a result of his service-connected 
disabilities, the veteran has lost the use of his lower 
extremities, in that he requires regular use of a wheelchair, 
although occasional locomotion by other means, such as 
holding on to things or walking with the aid of a cane, is 
possible.  

3.  The veteran is not statutorily eligible for a special 
home adaptation grant.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for specially adapted housing are met.  38 
U.S.C.A. § 2101 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 350, 3.809 (2002).  

2. Entitlement a certificate of eligibility for a special 
home adaptation grant is precluded as a matter of law.  38 
U.S.C.A. § 2101 (West 1991); 38 C.F.R. § 3.809a (2002); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claims.  The RO 
has secured medical records and the veteran has been examined 
in conjunction with these claims.  The Board notes that the 
veteran was not specifically advised of which evidence, if 
any, should be obtained by the claimant and which evidence, if 
any, would be retrieved by the Secretary; however in view of 
the favorable determination on his claim for assistance in 
acquiring specially adapted housing, the Board concludes that 
the duties to assist and to notify the veteran have been 
fulfilled, and the RO met its duty to assist the appellant.  
38 U.S.C.A. § 5103A (West Supp. 2002).  No further 
development is required in order to comply with VA's duty to 
assist.  As to the issue of entitlement to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant, the Board would note that in light of the 
Board's ultimate decision to deny the claim on the basis that 
there is no legal entitlement as a matter of law, there is no 
duty to assist the veteran in his claim since even the VCAA 
does not recognize a duty to assist when there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Evidence

In June 1998, the veteran filed a Veteran's Application in 
Acquiring Specially Adapted Housing or Special Home 
Adaptation Grant (VA Form 26-4555) under the provisions of 38 
U.S.C.A. §§ 801(a) and 801(b) (West 1991), and VA 
examinations were scheduled. 

A report of VA psychiatric examination, conducted in July 
1998, provided diagnoses of depression and post-traumatic 
stress disorder, and his Global Assessment of Functioning 
(GAF) Score was 40, indicative of some impairment of reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.

A report of respiratory examination, conducted in July 1998, 
disclosed diagnoses of chronic obstructive respiratory 
disease and cigarette abuse.  Findings on respiratory 
examination were reported in detail. Pulmonary function 
studies disclosed FEV-1 of 1.63, 1.68 after bronchodilators; 
and FEV-1/FVC of 77, 74 after bronchodilators.  The diagnosis 
was moderate restrictive ventilatory defect; with no 
appreciable improvement after the use of bronchodilators.

A report of VA examination for diabetes mellitus, conducted 
in July 1998, cited the veteran's history of that disease, 
and the current findings on examination.  He was found to 
have insulin-dependent diabetes, diabetic neuropathy of the 
upper extremities, diabetic neuropathy of the lower 
extremities, and impotency secondary to diabetes, with 
manifestations which included numbness of the hands and feet, 
and he is treated with oral insulin twice daily, maintains a 
restricted diet, and sees a diabetic care provider every one 
or two months.  He reported no hypoglycemic reactions, no 
episodes of ketoacidosis, no material weight loss, no 
vascular or cardiac symptoms, no anal pruritus or loss of 
strength, and no restriction of activities secondary to 
diabetes.  Examination of the lower extremities disclosed a 
slight decrease to sharp and to light touch over the hands, 
bilaterally; a slight paresthesias to touch over the right 
mid-foot; a decrease to sharp and light touch over the lower 
legs, bilaterally; and a stasis ulcer at the bottom of the 
right great metatarsophalangeal joint.  A report of VA 
genitourinary examination, conducted in July 1998, disclosed 
that the veteran was impotent secondary to VA surgery, with 
loss of erectile power.

A report of VA orthopedic examination, conducted in July 
1998, cited the veteran's history of anterior neck surgeries 
and fusions in 1990, and his current complaints of neck pain, 
radiating into the shoulders, bilaterally, and neck weakness, 
stiffness, and fatigability, requiring aspirin but not the 
use of a neck brace. He further complained of daily low back 
pain, with intermittent radiation into the buttocks and lower 
extremities, as well as weakness and fatigability, requiring 
the use of a back brace but not a cane or crutches.  He 
walked around the office without objective evidence of pain, 
did a deep knee bend without difficulty, and ambulated on his 
own, without assistance.  Strength was normal in the upper 
and lower extremities and cervical spine.  A moderate 
limitation of cervical and lumbar motion was present in all 
planes, with pain on the extremes of motion. The findings on 
examination were reported in detail.  Additional X-ray and 
MRI studies of the cervical, thoracic, and lumbar spines were 
obtained.  The diagnoses were cervical neuropathy, cervical 
degenerative arthritis with neuroforaminal narrowing and 
cervical canal stenosis; thoracic disc protrusion without 
deformity of the adjacent thoracic cord; grade I 
spondylolisthesis of L5 on S1 secondary to bilateral pars 
defect with pseudo disc formation and moderate left and 
severe right foraminal impingement.

A rating decision of November 1998 increased the evaluations 
for the veteran's service-connected diabetic neuropathy of 
the right and left lower extremities from 10 percent to 20 
percent each; continued the noncompensable evaluation for 
impotency; continued the 10 percent evaluations assigned for 
COPD with asthma, an anxiety reaction, residuals of T2 and 
T11 fractures with chronic low back pain, and bilateral 
kidney stones; continued the 20 percent ratings for diabetic 
neuropathy of the right and left upper extremities, and for 
spondylolysis of the lumbar spine disabling; continued the 40 
percent rating for diabetes mellitus; and denied entitlement 
to specially adapted housing and a special home adaptation 
grant. Special monthly compensation under 38 U.S.C.A. § 1114, 
subsection (k) and 38 C.F.R. § 3.350 for loss of a creative 
organ was continued.  A rating as to service connection for 
visual impairment secondary to diabetes mellitus was 
deferred. That decision did not address the veteran's 
service-connected left wrist scar, left knee disability, scar 
of scalp, chest and abdomen, residuals of polypectomy, 
residuals of pilonidal cyst, or reflex sympathetic dystrophy 
of the right hand, all rated as noncompensably disabling.  
His combined service-connected disability rating was 90 
percent from January 1992, and he was entitled to a total 
disability rating based on unemployability from March 1994.  

The veteran appealed the denial of his claim of entitlement 
to specially adapted housing and a special home adaptation 
grant, citing the bases for his belief that he was entitled 
to that benefit, including his inability to walk more than 
100 feet without pain and his current requirement for a 
wheelchair and a motorized electric cart for trips away from 
his residence. 

Following the receipt of additional private, VA, and service 
hospital medical evidence, the veteran testified at a March 
1999 personal hearing before an RO Hearing Officer.  In an 
April 1999 letter, a private examiner stated that because of 
the veteran's injury to his lower thoracic spine, which 
severely damaged his lower thoracic spinal cord, as well as 
because of the severe degenerative changes present to the 
cervical spine, the veteran needed to have different housing 
arrangements from VA to better accommodate his disabilities.  
A rating decision of July 1999 denied service connection for 
visual impairment secondary to diabetes mellitus; increased 
the evaluation for the veteran's service- connected bilateral 
kidney stones from 10 percent to 20 percent disabling, 
continued the noncompensable rating for residuals of a 
pilonidal cyst; continued the 10 percent rating for residuals 
of fracture at T2 and T11 with chronic low back pain; and 
continued to 40 percent rating for diabetes mellitus.  His 
combined service-connected disability rate was continued at 
90 percent. 

At his personal hearing held before the undersigned Member of 
the Board in October 2000, the veteran offered testimony with 
respect to his claim for entitlement to specially adapted 
housing and a special home adaptation grant.  He testified 
that he lived in a two bedroom house which is about 50 years 
old; that VA has already provided a wheelchair ramp, a larger 
front door, and a larger bathroom with toilet; that VA had 
issued him a wheelchair and a motorized electric cart; that 
his house is not large enough, having approximately 700 
square feet; that his closets are not big enough; that he 
cannot adequately maneuver his wheelchair because stuff is 
piled in boxes; that he cannot open his wheelchair in the 
bedroom; that VA should build an addition to his house; and 
that it is very crowded and difficult when they have 
visitors.  He testified that VA should lower everything in 
his kitchen to make it wheelchair accessible; that an outdoor 
shelter for his motorized electric cart is needed; and that 
wider interior doorways and doors should be installed, as 
well as larger doors leading to the outside.

VA treatment records show that the veteran was prescribed a 
lumbar corset brace in January 1988 and a high knight brace 
in August 1990.  A Philadelphia Collar was prescribed in 
August 1990 and a three-wheeled motorized cart was prescribed 
in June 1998.  In May 2001, it was noted that the veteran 
could ambulate about 10 feet with a cane.  

In response to the Board's January 2001 remand, the veteran 
was examined by VA for his spine disability in April 2002.  
His claims file was reviewed.  It was stated that the veteran 
was in a wheelchair and could walk about 50 feet with a cane 
before his bilateral leg pain became severe.  He had numbness 
in all fingers of both hands, but not complete numbness.  It 
was stated that he got around in an electric wheelchair or 
scooter.  Examination of the lower extremities showed motor 
testing to be 5/5 L2-S1 and that the examiner could not get 
the veteran to stand up to test S1.  The examiner could not 
elicit patellar reflexes.  The veteran had 1/4 Achilles on 
the left and no Achilles on the right.  The diagnosis was, 
probable cervical stenosis, degenerative disc disease.  The 
examiner opined that as to the question of whether the 
veteran should have adaptation in his home due to the 
inability to use braces, crutch, canes or wheelchair, it was 
stated that the veteran might need adaptations in his home 
for his electric scooter, and that he was able to ambulate 
short distances at 50 feet using a cane.  

On VA eye examination in April 2002, the veteran had visual 
acuity of 20/300 in the right eye and 20/50 in the left eye.  
The visual fields were full.  

A rating decision dated in October 2002 granted service 
connection for background diabetic retinopathy and clinically 
significant macular edema with cataracts, status post 
pseudoaphakia of the right eye, and assigned staged ratings 
from September 1997.  The disability is currently rated as 40 
percent disabling.  

Discussion

As discussed above, the veteran is currently service-
connected for a number of pertinent disabilities, including 
cervical stenosis, degenerative disc disease with 
radiculopathy (rated 60 percent), diabetes mellitus (rated 40 
percent), background diabetic retinopathy and clinically 
significant macular edema with cataracts, status post 
pseudoaphakia of the right eye (rated 40 percent), residual 
fracture of the T2 and T11 (rated 10 percent), diabetic 
neuropathy of the right and left lower extremities, and the 
right and left upper extremities, (all individually rated 20 
percent), bilateral kidney stones (rated 20 percent), anxiety 
reaction (rated 10 percent), COPD with asthma (rated 10 
percent), lumbar spondylosis (rated 20 percent), and 
impotency secondary to diabetes, left knee derangement, left 
wrist scar, scars of the abdomen, chest and scalp, 
polypectomy, and pilonidal cyst, (all rated as 
noncompensable).  He is in receipt of special monthly 
compensation for loss of use of a creative organ, and has a 
total rating based on unemployability due to service-
connected disability.  He also has a bilateral factor of 5.9% 
added for diagnostic codes 7913-8512, 7913-8512, 7913-8520, 
and 7913-8520.  

It is noted that while the RO has denied entitlement to 
specially adapted housing or a special home adaptation grant, 
the evidence in this case shows that some of the requested 
benefits have already been granted the veteran by the VA 
medical center.  The Board notes, in particular, that the 
record includes evidence that VA has provided the veteran a 
wheelchair and a motorized electric cart, and has made 
certain specific improvements to his home, including a 
wheelchair ramp, an enlarged entry door, and a larger 
bathroom to admit his wheelchair.  

In the present appeal, the veteran is seeking entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing and/or a special home adaptation 
grant.  He essentially contends that his service-connected 
disabilities have rendered him so disabled that he is unable 
to walk without the use of a cane and must also use a 
wheelchair.  

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair. 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2002).  

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a (2002).  

The evidence on file shows that the veteran is service 
connected for multiple disabilities that affect his spine and 
his and lower extremities.   It was noted by a private doctor 
in April 1999 that because of the veteran's injury to his 
lower thoracic spine, which severely damaged his lower 
thoracic spinal cord, as well as because of the severe 
degenerative changes present to the cervical spine, the 
veteran needed to have different housing arrangements from VA 
to better accommodate his disabilities.  When examined by VA 
in April 2002, the veteran was in a wheelchair and indicated 
that he could only walk about 50 feet with a cane due to leg 
pain.  The examiner opined that as to the question of whether 
the veteran should have adaptation in his home due to the 
inability to use braces, crutch, canes or wheelchair, it was 
stated that the veteran might need adaptations in his home 
for his electric scooter, and that he was able to ambulate 
short distances at 50 feet using a cane.  The veteran has 
said at his hearing in October 2000 that he has difficulty 
using his wheelchair in his house.  He stated that he his 
confined to his wheelchair the bulk of the time and must 
otherwise hold onto something or use a cane if he gets out of 
the wheel chair.   

Based on the above, it appears that the veteran requires the 
regular and constant use of a wheelchair, braces, crutches or 
a cane as a normal mode of locomotion, although occasional 
locomotion by other methods may be possible.  Therefore, the 
Board finds that the veteran has permanent and total service- 
connected disability due to the loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.  

As alluded to above, entitlement to a special home adaptation 
grant is not warranted because none of the veteran's service- 
connected disabilities are manifested by loss of use of an 
upper extremity or by blindness in both eyes.  Moreover, 
because the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the veteran is precluded by regulations from 
receiving a special home adaptation grant.  See 38 C.F.R. § 
3.809a.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that "where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law."  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). Accordingly, the veteran's claim of 
entitlement to a special home adaptation grant must be denied 
as a matter of law.


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.

Entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation is denied as a matter of 
law.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

